Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 1 of 24




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                         CASE NO.:

     MIGUEL A. GONZALEZ
     and other similarly situated individuals,

             Plaintiff(s),
     v.

     SUNSET COMMUNITY
     MENTAL HEALTH, INC.,
     GLADYS LINARES and
     ADA LINARES, individually

           Defendants,
     ________________________________/

                                        COMPLAINT
                             (OPT-IN PURSUANT TO 29 U.S.C § 216(b)

             COMES NOW the Plaintiff MIGUEL A. GONZALEZ, and other similarly situated

     individuals, by and through the undersigned counsel, and hereby sues Defendants SUNSET

     COMMUNITY MENTAL HEALTH, INC., GLADYS LINARES, and ADA LINARES

     individually, and alleges:

                             JURISDICTION VENUES AND PARTIES

          1. This is an action to recover money damages for retaliation, unpaid regular and

             overtime wages under the laws of the United States. This Court has jurisdiction

             pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for

             jurisdictional placement) (“the Act”).

          2. Plaintiff MIGUEL A. GONZALEZ is a resident of Miami-Dade County, Florida,

             within the jurisdiction of this Honorable Court. Plaintiff is a covered employee for

             purposes of the Act.

                                             Page 1 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 2 of 24



        3. Corporate Defendant SUNSET COMMUNITY MENTAL HEALTH, INC.

           SUNSET MENTAL HEALTH CORP. (hereinafter SUNSET MENTAL HEALTH,

           or Defendant) is a Florida corporation having its main place of business in Miami-

           Dade County, Florida, where the Plaintiff worked for Defendant. At all times

           material hereto, Defendant was engaged in interstate commerce.

        4. The individual Defendants GLADYS LINARES and ADA LINARES were and are

           now the owners/partners/officers, and they directed operations of SUNSET

           MENTAL HEALTH. Defendants GLADYS LINARES and ADA LINARES are

           the employers of Plaintiff and others similarly situated within the meaning of

           Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

        5. All the actions raised in this complaint took place in Dade County Florida, within

           the jurisdiction of this Court.

                                   GENERAL ALLEGATIONS

        6. This cause of action is brought by Plaintiff MIGUEL A. GONZALEZ, and other

           similarly situated employees to recover from the Defendants regular and overtime

           compensation, retaliatory damages, liquidated damages, and the costs and

           reasonable attorney’s fees under the provisions of Fair Labor Standards Act, as

           amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”).

        7. Corporate Defendant SUNSET MENTAL HEALTH is a mental health clinic

           primarily engaged in the care of mentally ill patients. Defendant provides

           diagnostic, treatment, and related services, including transportation services to its

           patients.




                                             Page 2 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 3 of 24



        8. Defendants SUNSET MENTAL HEALTH, GLADYS LINARES, and ADA

           LINARES employed Plaintiff MIGUEL A. GONZALEZ as a non-exempted, full

           time, hourly local driver, approximately from August 24, 2019, to April 27, 2020,

           or 35 weeks.

        9. Within his time of employment, Plaintiff was paid at the wage rate of $12.50 an

           hour. Plaintiff worked at the clinic located at 9415 Sunset DR, Suite 151, Miami

           FL 33173.

        10. Plaintiff’s duties consisted of transporting patients from their homes to the clinic,

           and then returning patients home.

        11. During his time of employment with Defendants, the Plaintiff was misclassified as

           an Independent Contractor.

        12. Nevertheless, at all times the Plaintiff was an employee of Defendants, under the

           protection of FLSA regulations because; 1) Plaintiff was a full-time employee

           working a pre-set regular schedule; 2) Plaintiff worked for Defendants consistently

           more than 58 hours weekly for a period of 35 weeks; 3)Plaintiff depended

           exclusively on his employment with Defendants, and he did not have any other job

           during his 35 weeks of employment with Defendants; 4) Defendants had absolute

           control over Plaintiff’s hours of work, they provided Plaintiff with his work

           schedule and assigned his duties and tasks; 5) due to the nature of the business,

           Defendants closely monitored Plaintiff; 6) Plaintiff did not have any discretion to

           perform his work assignments or authority to refuse them; 7) the work performed

           by Plaintiff was an integral part of the Defendants’ business; 8) Plaintiff performed

           his work entirely for the Defendants’ facilities, and he transported exclusively to



                                            Page 3 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 4 of 24



           Defendants’ patients; 8) Plaintiff never used any discretion, he just followed pre-

           established procedures.

        13. Because of the foregoing, the Plaintiff, MIGUEL A. GONZALEZ was an employee

           of Defendants, within the meaning of 29 U.S.C. § 203(e)(1). Defendants were the

           employers of Plaintiff within the meaning of 29 U.S.C. § 203 (d), and they were

           required to comply with the mandates of the FLSA, as it applied to Plaintiff and

           other similarly situated individuals.

        14. During his employment with Defendants, Plaintiff had a regular schedule, he

           worked 4 days per week from Monday to Thursday, from 5:00 AM to 7:30 PM,

           (14.5 hours daily). Plaintiff completed a minimum of 58 hours every week. The

           Plaintiff was unable to take bonafide lunch breaks.

        15. Plaintiff worked 58 hours per week, but he was paid for an average of 52 regular

           hours weekly. There is a substantial number of hours that there were not paid at any

           rate, not even the minimum wage rate.

        16. Thus, Defendants willfully failed to pay Plaintiff minimum wages in violation of

           the Fair Labor Standards Act, 29 U.S.C. §206, et seq.

        17. Plaintiff regularly worked more than 40 hours every week, However, Plaintiff was

           not compensated for overtime hours, as required by the Fair Labor Standards Act.

        18. During the relevant time of employment, Plaintiff did not clock in and out, but the

           Defendants were in complete control of Plaintiff’s working hours, and they were

           able to keep track of the hours worked by Plaintiff and other similarly situated

           individuals.




                                           Page 4 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 5 of 24



        19. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of

           time and one-half his regular rate for every hour that he worked more than forty

           (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

           207(a)(1). and 29 U.S.C. § 201 et seq.

        20. Furthermore, the Defendants did not pay Plaintiff his wages free and clear. In many

           weeks Plaintiff suffered illegal deductions from his wages. Defendants deducted

           from Plaintiff’s wages $100.00 or $200.00 weekly, every time a patient refused to

           attend to his clinic’s appointment, even though the Plaintiff timely went to pick up

           the patient. As a result, Plaintiff did not receive compensation for many

           compensable working hours.

        21. Plaintiff was paid bi-weekly with checks without paystubs showing basic

           information such as the number of days and hours worked, wage rate paid,

           employee’s taxes withheld, etc.

        22. Plaintiff was not in agreement with the lack of payment for overtime hours, with

           the deductions for no-show patients, and he complained multiple times to his

           supervisor, Ms. ADA LINARES.

        23. On or about March 12, 2020, Plaintiff complained to his supervisor Ms. ADA

           LINARES for the last time. Plaintiff requested to be paid for overtime hours.

        24. As a result of the Plaintiff’s complaints, Ms. ADA LINARES fired Plaintiff on or

           about April 27, 2020, using pretextual reasons.

        25. The Plaintiff does not have time and payment records. However, he will provide a

           good faith estimate based on a workweek of 58 hours and his wage-rate of $12.50




                                            Page 5 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 6 of 24



           an hour. After proper discovery, the Plaintiff is going to amend his statement of

           claim.

        26. Plaintiff MIGUEL A. GONZALEZ seeks to recover retaliatory damages, unpaid

           regular and overtime hours, the reimbursement of illegal deductions liquidated

           damages, and any other relief as allowable by law.

        27. The additional persons who may become Plaintiffs in this action, are employees

           and/or former employees of Defendants who are and who were subject to the

           unlawful payroll practices and procedures of Defendants and were not paid

           overtime wages at the rate of time and one half of their regular rate of pay for all

           overtime hours worked over forty.

                                COUNT I:
              WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
            FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

        28. Plaintiff MIGUEL A. GONZALEZ re-adopts every factual allegation as stated in

           paragraphs 1-27 above as if set out in full herein.

        29. This action is brought by Plaintiff MIGUEL A. GONZALEZ and those similarly-

           situated to recover from the Employer unpaid overtime compensation, as well as an

           additional amount as liquidated damages, costs, and reasonable attorney’s fees

           under the provisions of 29 U.S.C. § 201 et seq., and specifically under the

           provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “No employer shall

           employ any of his employees… for a workweek longer than 40 hours unless such

           employee receives compensation for his employment in excess of the hours above

           specified at a rate not less than one and a half times the regular rate at which he is

           employed.”



                                           Page 6 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 7 of 24



        30. This cause of action is brought by Plaintiff MIGUEL A. GONZALEZ as a

           collective action to recover from the Defendants overtime compensation, liquidated

           damages, costs, and reasonable attorney’s fees under the provisions of the Fair

           Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”),

           on behalf of Plaintiff and all other current and former employees similarly situated

           to Plaintiff (“the asserted class”) and who worked more than forty (40) hours during

           one or more weeks on or after April 2019, (the “material time”) without being

           compensated “at a rate not less than one and a half times the regular rate at which

           he is employed.”

        31. Defendant SUNSET MENTAL HEALTH was and is engaged in interstate

           commerce pursuant to 29 U.S. Code § 203 (r) (2) (C) and 203 (s) (1) (C). Defendant

           provides medical services and receives payments from Medicare and Medicaid.

           Defendant has more than two employees recurrently engaged in commerce or the

           production of goods for commerce by regularly and recurrently using the

           instrumentalities of interstate commerce to accept and solicit funds from non-

           Florida sources; by using electronic devices to authorize credit card transactions.

           Upon information and belief, the annual gross revenue of the Employer/Defendant

           was always material hereto more than $500,000 per annum. Therefore, there is

           FLSA enterprise coverage.

        32. Plaintiff and those similarly situated were employed by an enterprise engaged in

           interstate commerce. Particularly, the Plaintiff was a driver, and through his daily

           activities, used the channels of interstate commerce and transported patients

           recipients of Medicare and Medicaid. Therefore, there is individual coverage.



                                          Page 7 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 8 of 24



        33. Defendants SUNSET MENTAL HEALTH, GLADYS LINARES, and ADA

           LINARES employed Plaintiff MIGUEL A. GONZALEZ as a non-exempted, full

           time, hourly local driver, approximately from August 24, 2019, to April 27, 2020,

           or 35 weeks.

        34. Within his time of employment, Plaintiff was paid at the wage rate of $12.50 an

           hour. Plaintiff worked at the clinic located at 9415 Sunset DR, Suite 151, Miami

           FL 33173.

        35. Plaintiff’s duties consisted of transporting patients from their homes to the clinic,

           and then returning patients home.

        36. During his time of employment with Defendants, the Plaintiff was misclassified as

           an Independent Contractor. Nevertheless, always the Plaintiff was an employee of

           Defendants, within the meaning of 29 U.S.C. § 203(e)(1). Defendants were the

           employers of Plaintiff within the meaning of 29 U.S.C. § 203 (d), and they were

           required to comply with the mandates of the FLSA, as it applied to Plaintiff and

           other similarly situated individuals.

        37. During his employment with Defendants, Plaintiff had a regular schedule, he

           worked 4 days per week a minimum of 58 hours every week. The Plaintiff was

           unable to take bonafide lunch breaks.

        38. Plaintiff worked 58 hours per week, but he was paid a weekly average of 52 regular

           hours at his regular rate.

        39. Plaintiff regularly worked more than 40 hours every week. However, Plaintiff was

           not compensated for overtime hours, as required by the Fair Labor Standards Act.




                                            Page 8 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 9 of 24



        40. During the relevant time of employment, Plaintiff did not clock in and out, but the

           Defendants were in complete control of Plaintiff’s working hours, and they were

           able to keep track of the hours worked by Plaintiff and other similarly situated

           individuals.

        41. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of

           time and one-half his regular rate for every hour that he worked more than forty

           (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

           207(a)(1). and 29 U.S.C. § 201 et seq.

        42. Furthermore, the Defendants did not pay Plaintiff his wages free and clear. In many

           weeks Plaintiff suffered illegal deductions from his wages. Defendants deducted

           from Plaintiff’s wages $100.00 or $200.00 weekly, every time a patient refused to

           attend to his clinic’s appointment, even though the Plaintiff timely went to pick up

           the patient. As a result, Plaintiff did not receive compensation for many

           compensable working hours.

        43. Plaintiff was paid bi-weekly with checks without paystubs providing basic

           information such as the number of days and hours worked, wage rate paid,

           employee taxes withheld, etc.

        44. The records, if any, concerning the number of hours worked by the Plaintiff and all

           other employees, and the compensation paid to such employees should be in the

           possession and custody of the Defendants. However, upon information and belief,

           the Defendants did not maintain accurate and complete time records of hours

           worked by Plaintiff and other employees in the asserted class.




                                            Page 9 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 10 of 24



        45. The Defendants violated the record-keeping requirements of FLSA, 29 CFR Part

           516.

        46. Before the completion of discovery and to the best of Plaintiff’s knowledge, at the

           time of the filing of this complaint, the Plaintiff’s good faith estimate of unpaid

           wages are as follows:

           *Please note that these amounts are based on a preliminary calculation based on a
           workweek of 58 hours, after proper discovery, the Plaintiff will adjust his
           calculations.

               a. Total amount of unpaid half-time O/T wages:

                   Three Thousand Nine Hundred Thirty-Seven Dollars and 50/100
                   ($3,937.50)

               b. Calculation of such wages:

                   Total weeks of employment: 35 weeks
                   Relevant weeks of employment: 35 weeks
                   Total number of hours worked: 58 average weekly.
                   Total number of overtime hours: 18 hours weekly
                   Total number of unpaid O/T hours: 18 hours weekly
                   Reg. rate: $12.50 an hour x 1.5=$18.75 O/T rate-$12.75 rate paid=$6.25
                   Half-time difference: $6.25an hour

                   Half-time $6.25 x 18 O/T hours=$112.50 weekly x 35 weeks=$3,937.50

               c. Nature of wages (e.g. overtime or straight time):

                  This amount represents unpaid overtime wages.

        47. At all times material hereto, the Employers/Defendants failed to comply with Title

           29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff

           and those similarly-situated performed services and worked more than the

           maximum hours provided by the Act but no provision was made by the Defendants

           to properly pay him at the rate of time and one half for all hours worked more than

           forty hours (40) per workweek as provided in said Act.

                                          Page 10 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 11 of 24



        48. Defendants knew and/or showed reckless disregard of the provisions of the Act

           concerning the payment of overtime wages as required by the Fair Labor Standards

           Act and remain owing Plaintiff and those similarly-situated these overtime wages

           since the commencement of Plaintiff and those similarly-situated employee’s

           employment with Defendants as set forth above, and Plaintiff and those similarly-

           situated are entitled to recover double damages.

        49. At the times mentioned individual Defendants GLADYS LINARES and ADA

           LINARES were the owners/partners/and directed operations of SUNSET

           MENTAL HEALTH. Defendants GLADYS LINARES and ADA LINARES were

           the employers of Plaintiff and others similarly situated within the meaning of

           Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. These

           individual Defendants acted directly in the interest of SUNSET MENTAL

           HEALTH concerning its employees, including Plaintiff and others similarly

           situated. Defendants GLADYS LINARES and ADA LINARES had operational

           and financial control of the business, determining terms, and working conditions of

           Plaintiff and other similarly situated employees, and they are jointly and severally

           liable for the Plaintiff’s damages.

        50. Defendants SUNSET MENTAL HEALTH, GLADYS LINARES, and ADA

           LINARES willfully and intentionally refused to pay Plaintiff overtime wages as

           required by the law of the United States, and remains owing Plaintiff these overtime

           wages since the commencement of Plaintiff’s employment with Defendants, as set

           forth above.




                                           Page 11 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 12 of 24



          51. Plaintiff has retained the law offices of the undersigned attorney to represent him

              in this action and is obligated to pay a reasonable attorneys’ fee.

                                          PRAYER FOR RELIEF

      WHEREFORE, Plaintiff MIGUEL A. GONZALEZ and those similarly situated

      respectfully requests that this Honorable Court:

              A. Enter judgment for Plaintiff and other similarly situated and against the

                  Defendants SUNSET MENTAL HEALTH, GLADYS LINARES, and ADA

                  LINARES based on Defendants’ willful violations of the Fair Labor Standards

                  Act, 29 U.S.C. § 201 et seq.; and

              B. Award Plaintiff actual damages in the amount shown to be due for unpaid

                  overtime compensation for hours worked more than forty weekly, with interest;

                  and

              C. Award Plaintiff an equal amount in double damages/liquidated damages; and

              D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

              E. Grant such other and further relief as this Court deems equitable and just and/or

                  available pursuant to Federal Law.

                                             JURY DEMAND

      Plaintiff MIGUEL A. GONZALEZ and those similarly situated demand trial by a jury of

      all issues triable as of right by a jury.




                                                  Page 12 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 13 of 24



                                   COUNT II:
            F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION:
           FAILURE TO PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS

        52. Plaintiff MIGUEL A. GONZALEZ re-adopts every factual allegation as stated in

           paragraphs 1-27 of this complaint as if set out in full herein.

        53. This action is brought by Plaintiff MIGUEL A. GONZALEZ and those similarly-

           situated to recover from the Employer SUNSET MENTAL HEALTH unpaid

           minimum wages, as well as an additional amount as liquidated damages, costs, and

           reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and

           specifically under the provisions of 29 U.S.C. §206.

        54. Defendant SUNSET MENTAL HEALTH was and is engaged in interstate

           commerce pursuant to 29 U.S. Code § 203 (r) (2) (C) and 203 (s) (1) (C). Defendant

           provides medical services and receives payments from Medicare and Medicaid.

           Defendant has more than two employees recurrently engaged in commerce or the

           production of goods for commerce by regularly and recurrently using the

           instrumentalities of interstate commerce to accept and solicit funds from non-

           Florida sources; by using electronic devices to authorize credit card transactions.

           Upon information and belief, the annual gross revenue of the Employer/Defendant

           was always material hereto more than $500,000 per annum. Therefore, there is

           FLSA enterprise coverage.

        55. Plaintiff and those similarly situated were employed by an enterprise engaged in

           interstate commerce. Particularly, the Plaintiff was a driver, and through his daily

           activities, used the channels of interstate commerce and transported patients which




                                           Page 13 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 14 of 24



           were beneficiaries of Medicare and Medicaid.          Therefore, there is individual

           coverage.

        56. U.S.C. §206 states “Every employer shall pay to each of his employees who in any

           workweek is engaged in commerce or the production of goods for commerce, or is

           employed in an enterprise engaged in commerce or the production of goods for

           commerce, wages at the following rates:

           (1) except as otherwise provided in this section, not less than—

           (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

           (B) $6.55 an hour, beginning 12 months after that 60th day; and

           (C) $7.25 an hour, beginning 24 months after that 60th day

        57. Defendants SUNSET MENTAL HEALTH, GLADYS LINARES, and ADA

           LINARES employed Plaintiff MIGUEL A. GONZALEZ as a non-exempted, full

           time, hourly local driver, approximately from August 24, 2019, to April 27, 2020,

           or 35 weeks.

        58. Within his time of employment, Plaintiff was paid at the wage rate of $12.50 an

           hour.

        59. Plaintiff’s duties consisted of transporting patients from their homes to the clinic,

           and then returning patients home.

        60. During his time of employment with Defendants, the Plaintiff was misclassified as

           an Independent Contractor.

        61. Nevertheless, always the Plaintiff was an employee of Defendants, under the

           protection of FLSA regulations because; 1) Plaintiff was a full-time employee

           working a pre-set regular within the meaning of 29 U.S.C. § 203(e)(1). Defendants



                                           Page 14 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 15 of 24



           were the employers of Plaintiff within the meaning of 29 U.S.C. § 203 (d), and they

           were required to comply with the mandates of the FLSA, as it applied to Plaintiff

           and other similarly situated individuals.

        62. During his employment with Defendants, Plaintiff had a regular schedule, he

           worked 4 days per week from Monday to Thursday a minimum of 58 hours every

           week. The Plaintiff was unable to take bonafide lunch breaks.

        63. Plaintiff worked 58 hours per week, but he was paid for an average of 52 regular

           hours weekly. There is a substantial number of hours that there were not paid at any

           rate, not even the minimum wage rate.

        64. The Plaintiff did not clock in and out. However, the Defendants were able to keep

           track of the hours worked by the Plaintiff and other similarly situated individuals.

        65. Therefore, Defendants willfully failed to pay Plaintiff minimum wages in violation

           of the Fair Labor Standards Act, 29 U.S.C. §206, et seq.

        66. Plaintiff was paid bi-weekly with checks without paystubs providing basic

           information such as the number of days and hours worked, wage rate paid,

           employee taxes withheld, etc.

        67. The records, if any, concerning the number of hours worked by Plaintiff MIGUEL

           A. GONZALEZ, and all others similarly situated employees, and the compensation

           paid to such employees should be in the possession and custody of

           Defendant. However, upon information and belief, the Defendant did not maintain

           accurate and complete time records of hours worked by the Plaintiff and other

           employees in the asserted class.




                                           Page 15 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 16 of 24



        68. The Defendant violated the record-keeping requirements of FLSA, 29 CFR Part

           516.

        69. Before the completion of discovery, and to the best of Plaintiff’s knowledge, at the

           time of the filing of this complaint, the Plaintiff’s good faith estimate of the unpaid

           minimum wage is as follows:

           *Plaintiff wage-rate was $12.50.00 an hour. Florida's minimum wage is higher than
           the federal minimum wage. As per FLSA regulations, the higher minimum wage
           applies.

               a. Total amount of alleged unpaid wages:

                   One Thousand Seven Hundred Ninety-Seven Dollars and 60/100
                   ($1,797.60)

               b. Calculation of such wages:

                   Total relevant weeks of employment: 35 weeks
                   Total relevant weeks of employment:35 weeks
                   Total hours worked: 58 hours weekly average
                   Total number of hours paid: 52 average
                   Total number of regular unpaid hours: 6 hours average weekly
                   Fl. Minimum wages: $8.56 an hour

                   Min. Wage $8.56 x 6 hours=$51.36 weekly x 35 weeks=$1,797.60

               c. Nature of wages:

                   This amount represents unpaid minimum wages.

        70. Defendants SUNSET MENTAL HEALTH, and GLADYS LINARES AND ADA

           LINARES willfully and intentionally refused to pay Plaintiff minimum wages as

           required by the law of the United States, and remain owing Plaintiff these minimum

           wages since the commencement of Plaintiff’s employment with Defendants as set

           forth above.




                                           Page 16 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 17 of 24



        71. Defendants SUNSET MENTAL HEALTH, GLADYS LINARES, and ADA

           LINARES knew and/or showed a reckless disregard of the provisions of the Act

           concerning the payment of minimum wages as required by the Fair Labor Standards

           Act and remain owing Plaintiff these minimum wages as set forth above, and

           Plaintiff is entitled to recover double damages.

        72. At the times mentioned individual Defendants GLADYS LINARES and ADA

           LINARES were the owners/partners/and directed operations of SUNSET

           MENTAL HEALTH. Defendants GLADYS LINARES and ADA LINARES were

           the employers of Plaintiff and others similarly situated within the meaning of

           Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. These

           individual Defendants acted directly in the interest of SUNSET MENTAL

           HEALTH concerning its employees, including Plaintiff and others similarly

           situated. Defendants GLADYS LINARES and ADA LINARES had operational

           and financial control of the business, determining terms, and working conditions of

           Plaintiff and other similarly situated employees, and they are jointly and severally

           liable for the Plaintiff’s damages.

        73. Defendants SUNSET MENTAL HEALTH, GLADYS LINARES, and ADA

           LINARES willfully and intentionally refused to pay Plaintiff minimum wages as

           required by the law of the United States, and remain owing Plaintiff these minimum

           wages since the commencement of Plaintiff’s employment with Defendants as set

           forth above.

        74. The Plaintiff has retained the law offices of the undersigned attorney to represent

           him in this action and is obligated to pay a reasonable attorneys’ fee.



                                           Page 17 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 18 of 24



                                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff MIGUEL A. GONZALEZ and those similarly situated

      respectfully request that this Honorable Court:

          A. Enter judgment for Plaintiff MIGUEL A. GONZALEZ and against the Defendants

              SUNSET MENTAL HEALTH, GLADYS LINARES, and ADA LINARES based

              on Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201

              et seq. and other Federal Regulations; and

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid

              minimum wages, with interest; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just and/or

              available pursuant to Federal Law.

                                             JURY DEMAND

      Plaintiff MIGUEL A. GONZALEZ and those similarly situated demand trial by a jury of

      all issues triable as of right by a jury.

                               COUNT III:
         FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
             RETALIATORY DISCHARGE; AGAINST ALL DEFENDANTS

          75. Plaintiff MIGUEL A. GONZALEZ re-adopts every factual allegation as stated in

              paragraphs 1-27 of this complaint as if set out in full herein.

          76. This Court has jurisdiction pursuant to The Fair Labor Standards Act, 29 U.S.C. §§

              201-219 (section #216 for jurisdictional placement) as well as the Florida

              Constitution that vests this action within a court of competent jurisdiction.



                                                  Page 18 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 19 of 24



        77. Defendant SUNSET MENTAL HEALTH was and is engaged in interstate

           commerce pursuant to 29 U.S. Code § 203 (r) (2) (C) and 203 (s) (1) (C). Defendant

           has more than two employees recurrently engaged in commerce or the production

           of goods for commerce, and the annual gross revenue of the Employer/Defendant

           was always material hereto more than $500,000 per annum. Therefore, there is

           FLSA enterprise coverage.

        78. Plaintiff and those similarly situated were employed by an enterprise engaged in

           interstate commerce. Particularly, the Plaintiff was a driver, and through his daily

           activities, used the channels of interstate commerce and transported patients’

           recipients of Medicare and Medicaid. Therefore, there is individual coverage.

        79. Because of the foregoing, Defendants’ business activities involve those to which

           the Fair Labor Standards Act applies.

        80. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than

           forty hours in any workweek, the employer must compensate the employee for

           hours in excess of forty at the rate of at least one and one-half times the employee's

           regular rate…."

        81. 29 U.S.C. § 206 (a) (1) states “….an employer must pay a minimum wage of

           $5.15/hr. to an employee who is engaged in commerce....” [29 U.S.C. § 206 (a)

           (1)].

        82. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to

           discharge or in any other manner discriminate against any employee because such

           employee has filed any complaint or instituted or caused to be instituted any




                                          Page 19 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 20 of 24



           proceeding under or related to this chapter, or has testified or is about to testify in

           any such proceeding,......”

        83. Defendants SUNSET MENTAL HEALTH, GLADYS LINARES, and ADA

           LINARES employed Plaintiff MIGUEL A. GONZALEZ as a non-exempted, full

           time, hourly local driver, approximately from August 24, 2019, to April 27, 2020,

           or 35 weeks.

        84. Within his time of employment, Plaintiff was paid at the wage rate of $12.50 an

           hour.

        85. Plaintiff’s duties consisted of transporting patients from their homes to the clinic,

           and then returning patients home.

        86. During his time of employment with Defendants, the Plaintiff was misclassified as

           an Independent Contractor.

        87. Nevertheless, always the Plaintiff was an employee of Defendants, under the

           protection of FLSA regulations, within the meaning of 29 U.S.C. § 203(e)(1).

           Defendants were the employers of Plaintiff within the meaning of 29 U.S.C. § 203

           (d), and they were required to comply with the mandates of the FLSA, as it applied

           to Plaintiff and other similarly situated individuals.

        88. During his employment with Defendants, Plaintiff had a regular schedule, he

           worked 4 days per week from Monday to Thursday, a minimum of 58 hours every

           week.

        89. Plaintiff worked 58 hours per week, but he was paid for an average of 52 regular

           hours weekly. There is a substantial number of hours that there were not paid at any

           rate, not even the minimum wage rate.



                                           Page 20 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 21 of 24



        90. Thus, Defendants willfully failed to pay Plaintiff minimum wages in violation of

           the Fair Labor Standards Act, 29 U.S.C. §206, et seq.

        91. Plaintiff regularly worked more than 40 hours every week, However, Plaintiff was

           not compensated for overtime hours, as required by the Fair Labor Standards Act.

        92. During the relevant time of employment, Plaintiff did not clock in and out, but the

           Defendants were in complete control of Plaintiff’s working hours, and they were

           able to keep track of the hours worked by Plaintiff and other similarly situated

           individuals.

        93. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of

           time and one-half his regular rate for every hour that he worked more than forty

           (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

           207(a)(1). and 29 U.S.C. § 201 et seq.

        94. Furthermore, the Defendants did not pay Plaintiff his wages free and clear. In many

           weeks Plaintiff suffered illegal deductions from his wages. Defendants deducted

           from Plaintiff’s wages $100.00 or $200.00 weekly, every time a patient refused to

           attend to his clinic’s appointment, even though the Plaintiff timely went to pick up

           the patient. As a result, Plaintiff did not receive compensation for many

           compensable working hours.

        95. Plaintiff was not in agreement with the lack of payment for overtime hours, and

           with the deductions for no-show patients, and he complained multiple times to his

           supervisor, Ms. ADA LINARES.

        96. On or about March 12, 2020, Plaintiff complained to his supervisor Ms. ADA

           LINARES for the last time. Plaintiff requested to be paid for overtime hours.



                                           Page 21 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 22 of 24



        97. These complaints constituted protected activity under the Fair Labor Standards Act.

        98. Because of the Plaintiff’s complaints, Ms. ADA LINARES fired Plaintiff on or

           about April 27, 2020, using pretextual reasons.

        99. At all times during his employment with Defendants, Plaintiff performed his duties

           satisfactorily. There was no reason other than a retaliatory action to terminate

           Plaintiff’s employment with Defendants.

        100.       There is proximity between Plaintiff’s protected activity and his

           termination.

        101.       The Defendants’ termination of the Plaintiff was in direct violation of 29

           U.S.C. 215 (a) (3) and, as a direct result, the Plaintiff has been damaged.

        102.       At the times mentioned individual Defendants GLADYS LINARES and

           ADA LINARES were the owners/partners/and directed operations of SUNSET

           MENTAL HEALTH. Defendants GLADYS LINARES and ADA LINARES were

           the employers of Plaintiff and others similarly situated within the meaning of

           Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. These

           individual Defendants acted directly in the interest of SUNSET MENTAL

           HEALTH concerning its employees, including Plaintiff and others similarly

           situated. Defendants GLADYS LINARES and ADA LINARES had operational

           and financial control of the business, determining terms, and working conditions of

           Plaintiff and other similarly situated employees, and they are jointly and severally

           liable for the Plaintiff’s damages.

        103.       Defendants SUNSET MENTAL HEALTH, GLADYS LINARES, and

           ADA LINARES willfully and maliciously retaliated against Plaintiff by engaging



                                           Page 22 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 23 of 24



            in retaliatory actions that were materially adverse to a reasonable employee, and

            with the purpose to dissuade Plaintiff from exercising his rights under 29 U.S.C.

            215(a)(3).

         104.          The motivating factor which caused Plaintiff to be fired, as described above

            was his complaint seeking overtime wages from the Defendants. In other words,

            Plaintiff would not have been fired, but for his complaint for overtime wages.

         105.          The Defendants’ adverse actions against Plaintiff were in direct violation of

            29 U.S.C. 215 (a) (3) and, as a direct result, Plaintiff has been damaged.

         106.          Plaintiff MIGUEL A. GONZALEZ has retained the law offices of the

            undersigned attorney to represent him in this action and is obligated to pay a

            reasonable attorney’s fees and costs.

                                         PRAYER FOR RELIEF

     WHEREFORE, Plaintiff MIGUEL A. GONZALEZ respectfully requests that this

     Honorable Court:

          A. Issue a declaratory judgment that Defendants’ acts, policies, practices, and

                procedures complained of herein violated provisions of the Fair Labor Standards

                Act;

          B. Enter judgment against the Defendants SUNSET MENTAL HEALTH and ADA

                LINARES that Plaintiff recovers compensatory, damages, and an equal amount

                of liquidated damages as provided under the law and in 29 U.S.C. § 216(b);

          C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

          D. Order the Defendants SUNSET MENTAL HEALTH, GLADYS LINARES, and

                ADA LINARES to make whole the Plaintiff by providing appropriate back pay



                                              Page 23 of 24
Case 1:20-cv-22524-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 24 of 24



                  and other benefits wrongly denied in an amount to be shown at trial and other

                  affirmative relief;

           E. Plaintiff MIGUEL A. GONZALEZ further prays for such additional relief as the

                  interests of justice may require.

                                              JURY DEMAND

     Plaintiff MIGUEL A. GONZALEZ demands trial by a jury of all issues triable as of right

     by a jury.

     Dated: June 19, 2020

                                                         Respectfully submitted,


                                                        By: _/s/ Zandro E. Palma____
                                                        ZANDRO E. PALMA, P.A.
                                                        Florida Bar No.: 0024031
                                                        9100 S. Dadeland Blvd.
                                                        Suite 1500
                                                        Miami, FL 33156
                                                        Telephone: (305) 446-1500
                                                        Facsimile: (305) 446-1502
                                                        zep@thepalmalawgroup.com
                                                        Attorney for Plaintiff




                                                Page 24 of 24
